DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Preliminary Amendment, filed 4/22/2021, has been entered. Claims 1-16 are pending.
Claim Objections
Claims 5 and 9 recite “PE” plastic. Although this term (“PE”) may be recognized to mean poly ethylene, it would be clearer if, at least in the first instance of use in the claims, the acronym/initials PE was/were preceded by the actual terms (i.e. PE (Poly Ethylene) or Poly Ethylene (PE)).
In claim 16, line 4, it appears that “a cross-section perpendicularly to the length direction” should be “a cross-section perpendicular to the length direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step c recites providing into the second flexible tubular part an installation liquid at an installation overpressure sufficient to press the first flexible tubular part radially against the inner walls of the thermal well. Subsequently, step e recites providing into the second flexible tubular part, directly or via the third flexible tubular part, liquid heat carrier at an operation overpressure sufficient to press the first flexible tubular part radially against the inner walls of the thermal well.
These recitations are indefinite as it is not understood how the first flexible tubular can be pressed against the walls of the thermal well twice (at least without any step that would depressurize the tubular. 
Claims 10 and 13, each recite a specific limitation and follow the recitation with the term “preferably” and another limitation. These recitations make the claims unclear and therefore indefinite. It is not understood if the limitation preceding or following the term “preferably” are actually required.

Claim 16, lines 10-11, recites  6, recites “the…third flexible tubular”. There is insufficient antecedent basis for this limitation in the claim.

It should be noted that there are no art rejections for claims 1-15. Although these claims may contain allowable subject matter, such cannot be definitively determined until the 112 rejections above are resolved. Any reasons for allowance will be provided should further search and consideration, after the 112 rejections are overcome, fail to discover art more pertinent that the art of record. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20180340711), alone.
Regarding claim 16: Nguyen discloses a thermal well heat carrier transport system (Figs. 1, 2; [0001]). Nguyen discloses a first flexible tubular part 2, 2’ arranged in and along a drilled thermal well 4, 4’ having a length direction, a cross-section perpendicular to the length direction, and a radial direction (Figs. 1, 2; [0042], [0043]). Nguyen discloses a second flexible tubular part 10’ arranged in and along the first flexible tubular part along the thermal well (Fig. 2; [0058]). Nguyen discloses a circulation device 6, 6’, 7, 7’ arranged to circulate liquid heat carrier in the first and second flexible tubular parts at an operation overpressure and that the operation overpressure is sufficient to press the first flexible tubular part radially against the inner walls of the thermal well in all radial directions in said cross-section (Figs. 1, 2; [0050], [0055]). 
Nguyen does not explicitly disclose a third tubular part and thus does not explicitly disclose that the third tubular part is arranged in and along the second flexible tubular part having an open end at a distal length end of the third tubular part and that a liquid heat carrier is circulated in the third flexible tubular part at an operation overpressure. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a third flexible tubular part to be arranged within and along the second flexible tubular part wherein the liquid heat carrier can be circulated at an operation overpressure. As Nguyen discloses one embodiment with just one flexible tubular, another embodiment with two flexible tubulars (placed inside one another) and as the addition of redundant structures is notoriously well-known in the art, it would have been within routine skill to have configured the thermal system of Nguyen by adding an additional flexible tubular for the circulation of the liquid heat carrier. Such a simple addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/25/2022